c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-113710-10 uil the honorable robert e latta member u s house of representative sec_1045 north main street suite bowling green oh dear congressman latta i am responding to your letter dated date on behalf of your constituent --- --------------------- -------------asked if he could use a net_operating_loss incurred by his corporation as a deduction against income that he received from a lapsed life_insurance_policy generally the law treats a corporation as a separate taxable entity from its shareholders for tax purposes consequently a taxpayer cannot use the business_expenses of his corporation as a personal_deduction to offset his own income see eg 308_us_488 269_f2d_108 4th cir cert_denied 361_us_885 905_f2d_241 8th cir cert_denied 498_us_921 and 27_fedclaims_111 i hope this information is helpful if you have additional questions please contact -----------------or myself at --------------------- sincerely christopher f kane branch chief branch income_tax accounting
